Citation Nr: 1515379	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to personal assault.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a face disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserves.  He had no verified periods of active duty service.  He has a verified period of active duty for training (ACDUTRA) from September 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes the claims pertaining to the back and right hand were originally adjudicated in November 2007.  The matters were then readjudicated in June 2008 and December 2008 based on the submission of new and material evidence within the year following issuance of the November 2007 decision.  As such, they are original claims for benefits and not new and material claims as indicated at one point by the RO.  See 38 C.F.R. § 3.156. 

A hearing was held in February 2011 before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing testimony has been associated with the claims file.  In a letter sent in December 2014, the appellant was offered the opportunity to present testimony at a new Board hearing before a different VLJ.  As the appellant did not respond within 30 days, this opportunity was deemed waived.

The Board remanded the case for additional development in September 2011.  That development was completed and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the appellant with corrective notice; to verify periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA); to obtain any outstanding service personnel and treatment records from the appellant's reserve service; and to send the appellant a copy of the most-recent Supplemental Statement of the Case at his current address of record.

As an initial matter, the September 2012 Supplemental Statement of the Case (SSOC) mailed to the appellant was returned as undeliverable.  The Board notes that the appellant's current address of record differs from the address to which the SSOC was mailed.  Because the appellant has not yet been provided with notice of the adjudication and his opportunity to respond, a copy of the SSOC must be mailed to his current address of record.   

The appellant claims entitlement to service connection for PTSD, a right hand disability, a neck disability, a back disability, and a face disability which he relates to incidents that occurred during his service with the United States Army Reserves.    

In order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish entitlement to disability compensation benefits, an individual must first establish "veteran" status for the period of service in question. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. . . ."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

While active duty alone is sufficient to meet the statutory definition of veteran, active duty for training or inactive duty training, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for the period of reserve service, it must first be established that the appellant was disabled from a disease or injury incurred or aggravated in line of duty during active duty for training, or that he was disabled from an injury incurred or aggravated in line of duty during inactive duty training.

Following a PIES request, the National Personnel Records Center (NPRC) noted that the appellant had continuous active duty for training from September 1979 to November 1979, and that all other service was short tours of active duty for training while in the army reserve.  In addition to a described personal assault in October 1979, the appellant has also described injuries from a fall during initial boot camp in 1978 and another personal assault in in either August 1983 or 1984 while with a military maneuvers and training unit platoon.  On remand, the AOJ must follow all procedures required for determining whether the appellant had any periods of ACDUTRA or INACDUTRA which could qualify him for basic eligibility for Veterans benefits and what the dates of such periods were.  Although the appellant's service personnel records, documenting service through October 1984, have been associated with the file, the appellant has contended that he further served from 1986 through 1991.  On remand, the AOJ should seek clarification from the appellant and verify his period of reserve service, and obtain any outstanding service personnel records.  The claims file, further, only contains service treatment records from October 1978 and from September 1979 through October 1979.  The AOJ should also contact any appropriate source in order to request any treatment records from the remainder of the appellant's reserve service.

Further, although the appellant was provided with notice of the evidentiary requirements for entitlement to service connection on a direct basis as related to active service, adequate notice regarding entitlement to service connection based on periods of ACDUTRA or INACDTURA has not yet been provided.  On remand, such corrective notice should be sent.

Finally, the appellant asserts that he suffers from PTSD as a result of personal assault during a period of ACDUTRA.  When a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2014).

VA will not deny such claims without: (1) first advising appellants that evidence from sources other than an appellant's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the appellant was sent notice letters, the letters do not comply with the above elements of a personal assault case.  Additionally, although the September 2009 Statement of the Case included examples of alternative evidence which could be used to corroborate the appellant's account, it did not include notice that evidence of behavior changes may be used in such instances.  On remand, the appellant should be provided corrective notice of the sources of evidence other than service medical records that may support his claimed stressors, and given an opportunity to submit such evidence.  Thereafter, the AOJ should conduct any further development deemed necessary, to potentially include obtaining an opinion from a VA psychologist or psychiatrist as to whether the evidence indicates that a personal assault or personal assaults occurred. 

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective notice which advises the appellant of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the United States Army Reserve which may qualify him for basic eligibility for Veterans benefits.  Advise the appellant of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.    

2.  Request the appellant's complete service personnel and service treatment records from any appropriate sources.  

Request verification of the dates of the appellant's service in the Unites States Army Reserve (claimed as spanning from October 1976 through 1991), to include verification of the dates of any periods of ACDUTRA and INACDUTRA which could qualify the appellant for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.  If feasible, summarize these findings and include a copy of that summary, along with all information and documents received, in the claims file.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action taken.  All efforts to obtain these records should be memorialized in the appellant's VA claims file.

3.   Send the appellant corrective notice regarding the requirements for establishing service connection for PTSD based upon in-service personal assault.  The appellant should be advised of potential secondary sources tending to substantiate his claim of personal assault, to include evidence demonstrative of behavioral changes.  

4.  Send a copy of the September 2012 SSOC to the appellant's current address of record.

5.  After completing the above, conduct any additional development deemed necessary, to potentially include providing VA examination(s) for the issues on appeal, including regarding the appellant's claimed PTSD and reported stressors involving personal assault.  Thereafter, readjudicate the claims for entitlement to service connection for PTSD, a neck disability, a back disability, a right hand disability, and a face disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




